NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



K.W.B.,                                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-840
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.